Citation Nr: 0702783	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-31 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1972 
and from August 1972 to August 1987.  He died in June 2000.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  In September 2005, a Travel Board hearing 
was held before the undersigned Veterans Law Judge.

This case was previously before the Board in January 2006 and 
was remanded for additional development.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 2000; the death certificate 
lists the immediate cause of death as arteriosclerotic heart 
disease.

2.  At the time of the veteran's death, service connection 
had not been established for any disability.

3.  Competent medical evidence establishes a link between the 
veteran's arteriosclerotic heart disease and his service.


CONCLUSION OF LAW

Arteriosclerotic heart disease, the cause of the veteran's 
death, was incurred in active service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding with the issue on appeal 
at this time without reviewing the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).

The veteran's certificate of death reflects that he died in 
June 2000 due to arteriosclerotic heart disease.  As noted in 
a November 2004 VA medical record, service medical records 
indicate that the veteran had had chest pain, nonspecific 
chest wall syndrome, mitral valve prolapse, and pericarditis 
during his active duty service.

The veteran also had elevated serum cholesterol findings 
(including on his June 1987 separation examination) and 
diagnoses including labile hypertension during his active 
service.

At the time of the veteran's death, service connection had 
not been established for any disability.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related to a service-connected 
disability.  To constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.

In February 2006 a VA physician reviewed the veteran's clams 
file and stated, in pertinent part, that the veteran's 
elevated cholesterol readings during service (listed as 
occurring in 1981, 1982, 1987) likely as not "materially 
contributed to his fatal cardiovascular disease."

The Board finds that the February 2006 VA physician did not 
disassociate the veteran's inservice elevated cholesterol 
readings from his fatal cardiovascular disease.  While the 
Board acknowledges that the physician did not provide a 
detailed rationale for his opinion, the fact remains that the 
physician opined that the veteran's elevated cholesterol 
readings "materially contributed" to his fatal 
cardiovascular disease.

The Board observes that the VA physician reviewed the 
veteran's claims file and made specific references to 
clinical findings contained therein.  Based on the 
uncontradicted opinion from the February 2006 VA examiner, 
the Board finds that service connection for the cause of the 
veteran's death is warranted.

ORDER

Service connection for arteriosclerotic heart disease, the 
cause of the veteran's death, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


